UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 98-60780


                   TURNBULL METAL PRODUCTS, INC.,

                                                       Petitioners,

                               VERSUS

          OCCUPATIONAL SAFETY AND HEALTH REVIEW COMMISSION;
                ALEXIS M. HERMAN, Secretary of Labor,

                                                       Respondents.


                 Appeal from the Occupational Safety
                      & Health Review Commission
                               (96-1463)


                          November 8, 1999

Before DAVIS, JONES and MAGILL1, Circuit Judges.

PER CURIAM:**

     Our review of the record persuades us that the ALJ’s rejection

of Turnbull’s defense of infeasibility is supported by substantial

evidence.    The order appealed from is therefore

     AFFIRMED.




     1
      Circuit Judge of the Eighth Circuit, sitting by designation.
     **
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.